


110 HRES 927 IH: Commending the Florida Atlantic University

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 927
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. Wexler (for
			 himself, Ms. Wasserman Schultz,
			 Mr. Klein of Florida,
			 Mr. Hastings of Florida, and
			 Mr. Mahoney of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Commending the Florida Atlantic University
		  Owls for their historic win in the 2007 R+L Carriers New Orleans
		  Bowl.
	
	
		Whereas, on December 21, 2007, the Florida Atlantic
			 University Owls defeated the University of Memphis Tigers 44 to 27 in the 2007
			 R+L Carriers New Orleans Bowl in New Orleans, Louisiana;
		Whereas the Owls became the youngest football program in
			 NCAA history to earn a bid in and win a bowl game;
		Whereas Florida Atlantic’s football program has reached
			 this level of success after only 7 years of existence and only 3 years as a
			 member of the Football Bowl Subdivision;
		Whereas the Owls' Head Coach Howard Schnellenberger built
			 the Florida Atlantic football program from scratch when he was hired as
			 Director of Football Operations in 1998, and has been the program’s only head
			 coach since its inaugural game in 2001;
		Whereas the Owls defeated the Troy University Trojans on
			 December 1, 2007, to earn the Sun Belt Conference Championship in only their
			 third season competing in the conference;
		Whereas the Owls finished the 2007 season with a record of
			 8 and 5, including wins over 6 of their 7 opponents in the Sun Belt
			 Conference;
		Whereas the Owls defeated their first Big Ten opponent in
			 the history of the program, the University of Minnesota, on September 15,
			 2007;
		Whereas Quarterback Rusty Smith was named Most Valuable
			 Player of the 2007 R+L Carriers New Orleans Bowl and Player of the Year in the
			 Sun Belt Conference;
		Whereas Head Coach Howard Schnellenberger was named Coach
			 of the Year in the Sun Belt Conference;
		Whereas Quarterback Rusty Smith, Tight End Jason Harmon,
			 Wide Receiver Cortez Gent, Linebacker Frantz Joseph, Linebacker Cergile
			 Sincere, and Defensive Back Tavious Polo were named First Team All-Conference
			 by the Sun Belt Conference;
		Whereas each player, coach, trainer, manager, and staff
			 member of the Florida Atlantic University Owls dedicated this season and their
			 efforts to winning the Sun Belt Conference and earning a bid in the R+L
			 Carriers New Orleans Bowl;
		Whereas the Owls' players, coaches, and everyone
			 associated with the football program represent the University and the State of
			 Florida with exemplary sportsmanship and competitiveness; and
		Whereas residents of South Florida and Owl fans statewide
			 are to be commended for their support, perseverance, and pride in the team:
			 Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)commends the Florida Atlantic University
			 Owls for their historic win in the 2007 R+L Carriers New Orleans Bowl;
			(2)recognizes the achievements of the players,
			 coaches, students, and support staff who were instrumental in the Owls' victory
			 and their continued success as a football program; and
			(3)directs the Clerk of the House of
			 Representatives to transmit a copy of this resolution to Florida Atlantic
			 University President Frank T. Brogan and Head Coach Howard Schnellenberger for
			 appropriate display.
			
